Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 10 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claiming, “constructed for installation in an exhaust gas line of a motor vehicle”, does not further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-11, 15-19, 23 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3937501, Weinhold.
	In regards to claim 9, in Figures 1-2 and paragraphs detailing said figures, Weinhold discloses an arrangement for connecting a first fluid-conducting component to a second fluid-conducting component, said arrangement comprising: a seal (16, 20, 21) sealing the first and second fluid-conducting components at a connecting point; and a band clamp (22, 23, 24) configured to enclose the first and second fluid-conducting components at the connecting point and to attach the first and second fluid-conducting components to each other, said seal formed with a tab (17) configured to protrude at the connecting point after the first and second fluid-conducting components have been connected, said tab being visible through a separation joint of the band clamp.
In regards to claim 10, in Figures 1-2 and paragraphs detailing said figures, Weinhold discloses constructed for installation in an exhaust gas line of a motor vehicle.
	In regards to claim 11, in Figures 1-2 and paragraphs detailing said figures, Weinhold discloses the tab is marked in color (metal).
In regards to claim 15, in Figures 1-2 and paragraphs detailing said figures, Weinhold discloses the first and second fluid-conducting components are each formed with a T-flange, said band clamp embodied as a V-band clamp.
In regards to claim 16, in Figures 1-2 and paragraphs detailing said figures, Weinhold discloses the seal is formed as a single piece.

	In regards to claim 18, in Figures 1-2 and paragraphs detailing said figures, Weinhold discloses for connecting the first fluid-conducting component to the second fluid-conducting component in an exhaust gas line of a motor vehicle.
	In regards to claim 19, in Figures 1-2 and paragraphs detailing said figures, Weinhold discloses marking the tab in color.
In regards to claim 23, in Figures 1-2 and paragraphs detailing said figures, Weinhold discloses the first and second fluid-conducting components are each formed with a T-flange, said band clamp configured as a V-band clamp.
	In regards to claim 24, in Figures 1-2 and paragraphs detailing said figures, Weinhold discloses the seal is formed as a single piece.
Allowable Subject Matter
Claims 12-14 and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679